 In the Matter Of WHEELING STEEL CORPORATION,STEUBENVILLE, OHIOandORDER OF RAILWAY CONDUCTORS OF AMERICACaseNo. R-759-Decided July 6,1938Iron and Steel Industry-Investigation of Representatives:petition for, dis-missed,where no question has been raised concerning the representation ofemployees in an appropriate unit;alleged waiver by one union of its right torepresent certain employees;unit sought in petition,composed of brakemen andconductors at one of employer's plants, found not to be appropriate:functionalcoherence;wages, hours, and working conditions determined by central officeand applied throughout all departments of all plants;railroad operated whollywithin confines of plant and used mainly for transporting materials betweendepartments;interchange of employees of railroad with other departments ;representation of brakemen and conductors under existing contract;historyof collective bargaining relations in industry-Order: dismissing petition.Mrs. Mary Telker Iliff,for the Board.Thorp, Bostwick, Reed cf Armstrong, by Mr. John E. Laughlin, Jr.,of Pittsburgh, Pa., for the Company.Mr. Thomas J. McBride,of Youngstown, Ohio, for O. R. C.Mr. Benjamin C. Sigal,of Pittsburgh, Pa., for S. W. O. C.Mr. Howard S. Friedman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn April 8, 1938, Order of Railway Conductors of America, hereincalled O. R. C., filed with the Regional Director of the Ninth Region(Cincinnati, Ohio) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees ofWheeling Steel Corporation, Steubenville, Ohio, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 'Stat. 449, herein called the Act.On April 14, 1938, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the Regional8 N. L. R.B.,No. 13.102 DECISIONS AND ORDERS103Director to conduct it and to provide for an appropriate hearingupon due notice.On April 23, 1938,1 the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, O. R. C.,and Steel Workers Organizing Committee, herein called S. W. O. C.,a labor organization claiming to represent employees directly affectedby the investigation.On April 28, 1938, S. W. O. C., acting in behalf of the membersof the Amalgamated Association of Iron, Steel, and Tin Workers ofNorth America, filed with the Regional Director a motion for inter-vention, claiming (1) that it has a contract with the Company cover-ing all its employees, including those whom O. R. C. claims to repre-sent, (2) that S. W. O. C. represents a majority of the Company'semployees at the Steubenville plant in the unit claimed by O. R. C.,and (3) that the unit requested-by O. R. C. is not an appropriatebargaining unit.The motion to intervene was granted by the TrialExaminer at the commencement of the hearing. The ruling is herebyaffirmed.Pursuant to the notice, a hearing was held on May 2, 1938, atSteubenville, Ohio, before Charles W. Whittemore, the Trial Exami-ner duly designated by the Board. The Board, the Company, O. R. C.,and S. W. O. C. were represented by counsel and participated in thehearing.The Company did not present a case in its own 'behalf,but its officers appeared and testified as witnesses for the otherparties and one exhibit was designated as Company Exhibit No. 1.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admission ofevidence.The Board has reviewed these rulings and finds that noprejudicial errors were committed.The rulings are hereby affirmed.At the close of the hearing the Trial Examiner informed the partiesthat they were entitled to apply for oral argument before the BoardatWashington, D. C., within 10 days after the hearing.None ofthe parties availed themselves of this opportunity, nor did they filebriefs.On May 14, 1938, the Board issued an order transferring the caseto the Eighth Region, in which the Steubenville plant of the Com-pany is located, and retransferring it to the Ninth Region; bothtransfer and retransfer to operate nuns pro tune as-of April 12, 1938.Upon the entire record in the case, the Board makes the following :1 The notice of hearing was incorrectly dated May 23, 1938. In Board Exhibit No. 1 theaffidavits of service of the notice of hearing are dated April 23, 1938, and the return re-ceipts of the parties served by registered mail bear the date of April 25, 1938. 104NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Wheeling Steel Corporation is a Delaware corporation or-ganized in 1920 and maintains its main offices in Wheeling, WestVirginia. - It is engaged in the business of manufacturing, selling,and distributing various kinds of iron, steel, and tin products.TheCompany owns 11 plants, of which 5 are steel manufacturing plantslocated at Beachtown and Benwood in West Virginia and at Ports-mouth, Yorkville, and Steubenville in Ohio. The Company's plant atSteubenville, Ohio, is hereinafter referred to as the Steubenville plant.The Company owns and operates iron properties in Minnesota, coalproperties in West Virginia, and has warehouses in Texas and Ten-nessee.Several of its wholly owned subsidiaries own and operatecoal properties in Pennsylvania, Olio, and Kentucky. In additionithas sales offices, in almost every principal city in the UnitedStates.The Steubenville plant comprises approximately 125 acres of land,on which are located 145 coke ovens, with an annual estimated capac-ity of 700,000 gross tons of coke, a coke byproduct recovery plant, 2blast furnaces, with an annual estimated capacity of 460,000 tons ofpig iron, 11 open-hearth furnaces with an estimated annual capacityof 900,000 gross tons of steel, rolling mills for the conversion of theingots into billets, slabs, sheet bars, pipe mills, with an estimatedannual capacity of 160,000 tons, and continuous hot- and cold-rolledstripmills,with an estimated annual capacity of approximately600,000 gross tons of hot-rolled and 200,000 gross tons of cold-rolledproducts.Under ordinary circumstances, and with operations atnormal, the company employs between 5,000 and 6,000 men at itsSteubenville plant.The Company uses as its main raw materials iron ore of variousgrades, coal, limestone, and scrap.The iron ore used in the'Steuben-ville plant is obtained from iron ore properties situated outside theState of Ohio, and is transported by lake steamers to the lower LakeErie ports from which it is transported by rail carriers to the Steu-benville plant.The coal used at the Steubenville plant is obtainedfor the most part from mines situated in the State of Pennsylvania,and is transported to the Steubenville plant by barges on the Alle-gheny and Ohio Rivers. Scrap is obtained from a number of sources,and is transported to the Steubenville plant by rail carriers and bybarges on the Ohio River.The limestone used at the Steubenvilleplant is obtained, for the most part, in the State of West Virginia,-and is transported to the Steubenville plant by rail carriers. ' Otherraw materials are transported to the Steubenville plant ordinarilyby rail carriers. DECISIONS AND ORDERS105Of the products manufactured at the Steubenville plant, it is esti-mated that approximately 90 per cent are sold to customers locatedtransported from the Steubenville plant to such customer's by railcarriers and, to a lesser extent, by barges on the Ohio River.Acomparatively small amount of the finished products is transportedby trucks.-At the hearing, upon the statement by counsel for the Companythat there had been no important changes in corporate structure ormethod of operations since that time, it was agreed to by counselfor all the parties that facts concerning the business of the Companywhich were established inMatter of Wheeling Steel CorporationandThe Amalgamated Association of Iron, Steel & Tin Workers of NorthAmerica 2were to be admitted as part of the record in this proceeding.II.THE ORGANIZATIONSINVOLVEDThe Order of Railway Conductors of America is a labor organiza-tion which has been in existence since 1868.Originally it admittedto its membership only railway conductors. In 1934 it extended-itsjurisdiction to brakemen and switchmen, so that now it representsthe men engaged in the operation and movement of trains, exceptengineersand firemen. In this case it admits to membership brake-men and conductors employed in the intraplant railroad of theSteubenville plant of the Company.sSteelWorkers Organizing Committee is a special committee set upin June1936for the purposes of organizing steel workers along in-dustriallines.4The functions of S. W. O. C. and the AmalgamatedAssociation of Iron, Steel and Tin Workers of North America arewoven together. 'Workers who join are, for all practical purposesmembers of both the Amalgamated and S. W. O. C.5 It admits to2 CaseNo. C-3,1 N. L. R.B. 699(May 12, 1936).-8While thepetition was filed by the Order of Railway Conductors of America and themembership cards have the same title, the testimony of Herring,an official of O. R. C.,indicates that those joining would be considered to be in Division No. 217(Steubenville,Ohio)of that organization.A copyof the "Memorandum of Agreement"between the Amalgamated Association ofIron, Steel and Tin Workers andthe Committeefor Industrial Organization was introducedinto evidence as S. W.0 C. Exhibit No.5.It provides for the establishment of theS.W. O. C. whichhas "power to handle all matters relative tothe organizing campaign,other than theissuance of charters."It further provides that "the Committee and theofficers of the AmalgamatedAssociationshall haveexclusivepower to dealwith the steelcompanies in order to reach agreements."5Membership cards introduced into evidence are headed"SteelWorkers Organizing Com-mittee"and read as follows : "Iherebyrequest and accept membership in the AmalgamatedAssociation of Iron, Steel,&Tin Workers of North America through the Steel WorkersOrganizing Committee and of my own free will authorize it, its agents or representativesto act for me as a collective bargaining agency in all matters pertaining to pay, rates,wages, hours of employment and other conditions of employment." 106NATIONAL LABOR RELATIONS BOARDmembership production, maintenance, and service employees of theCompany.The service employees are those working directly onthe plant property who do not leave the property. Included inthis group are the transportation employees.III.THE APPROPRIATE UNITOn, April 19, 1937, S. W. O. C. signed a contract with the Companyin which S. W. O. C. was recognized as the collective bargainingagency for those of its members who were employees in the Com-pany's steel manufacturing and byproduct coke plants.By thisagreement, which was to terminate on February 28,1938, the Companyagreed to maintain specified wages, hours, and working conditions.On March 1, 1938, this agreement was renewed for an indefiniteperiod.On August 6, 1937, representatives of O. R. C. met in conferencewith officials of the Company. The position of the Company at thattime was embodied in a letter sent the following day by H. D. Scott,vice president of the Company, to Herring, acting vice president ofO. R. C. It stated that the Company felt it was in the steel business,not the railroad business; that the railroading work was incidental tothe operation of the steel plants and practically confined to the limitsof the Company's own plants; that the principles of wages, hours,and working conditions applicable to the employees were more prop-erly those of the steel industry than those of common carriers; andthat the Company would recognize any representative acting in ac-cordance with the Act.The Company also stated at the conferencethat it had a contract with S. W. O. C. and presumed that S. W. O. C.would object to any negotiations between the Company and theO. R. C.At a second conference, the exact date of which is not stated,O. R. C. presented a proposed agreement whereby it was to be recog-nized as sole bargaining agent for the conductors and brakemen atthe Steubenville plant.The Company refused to sign this agreement.Thereafter, O. R. C. filed its petition claiming that the brakemenand conductors employed at the Steubenville plant of the Companyconstitute a unit appropriate for the purposes of collective bargain-ing.It further claims it has the membership of a majority in thisunit and that, S. W. O. C. having waived its rights under its generalcontract with the company to represent these employees, the Boardshould certify O. R. C. as their exclusive bargaining representative.To support the claim that S. W. O. C. waived its right to bargainfor the brakemen and conductors at the Steubenville plant, O. R. C.produced a letter dated August 11, 1937, sent to the Company byClinton S. Golden, director of the Northeastern Region of S. W. O. C., DECISIONSAND ORDERS107stating that S. W. 0. C. waived jurisdiction over employees of"therailroadoperated by theWheeling Steel Corporation" [italicours] and that S. W. 0. C. was willing to allow thesemen to seekrepresentation through their respective railroad employees'union.°Copies of this letter were sent to Herring and to a representative ofthe Brotherhood of Locomotive Engineers.S.W. 0. C. takes the position that the bargaining unit claimed isnot appropriate and that it never waived jurisdiction over the trans-portation employees at the Steubenville plant.In support of itsclaim that it has not waived jurisdiction over these employees,S.W. 0. C. introduced a letter, dated April 30, 1938, from ClintonS. Golden to Henry D. Scott explaining that the letter of August 11,1937, referred to above, regarding the interest of S. W. 0. C. in engi-neers,firemen, trainmen, and conductors had been misconstrued by0. R. C. and that the earlier letter had reference only to the em-ployees on the Bellwood and Wheeling ConnectingRailroad, a com-mon carrier and a wholly owned subsidiary of the Company, andnot to employees on trains which operate wholly within the Com-pany's various plant properties.An official of the Company in chargeof its labor relations testified that he interpreted the original letteras referring only to the employees on the Benwood and WheelingConnectingRailroad.0. R. C. introduced evidence to prove that the men operating thetrains at the Steubenville plant constitutea separateunit in the oper-ations of the Company; that the men consider themselvesrailroadmen and are so regarded by others in the plant; that they are calledconductors and brakemen in true railroad parlance ; that their sen-iority system and preferential bidding for jobs is similar to, althoughnot identical with, that used on railroads generally; and that their6O. R. C. Exhibit No. 2.AUGUST11, 1937.HENRY D. SCOTT,Vice President,Wheeling Steel Corporation,Wheeling,West VirginiaDEAR MR.SCOTT: Withfurther reference to the organization of engineers, firemen,trainmen,and conductorson therailroad operatedby the WheelingSteel Corporation per-mit nie to statethat neither the S. W. O. C. northe Amalgamated Association of Iron,Steel& Tin Workersmakes any claim to represent men engaged in this class of service foryourCompanyOur policyhas been to advise such employees on railroads operated by anyof the steel companies to seek representation through the respective Railroad Brotherhoodshaving jurisdiction over this sort of work.The purpose in writing you is to clear up any doubt that might exist in your mind as towhether we should lay claim at any future time as to our right to represent these men forcollective bargaining purposes.On several other railroadsoperatedby Steel companieswith whom we have signed contracts such companies have enteredinto collective bargain-ing relationship with the Railroad Brotherhoods when requestedto do so bythe latter inaccordance with the provisions of the Railway LaborAct or theNational Labor RelationsAct.Yours very truly,/S/CLINTON S. GOLDEN,Director,Northeastern Region. 108NATIONAL LABOR RELATIONS BOARDhours of work and lunch-hour regulations are like those of rail-road employees.To further identify them as railroad employees,itwas shown that the main line of the, Pennsylvania Railroad runsthrough the Company's property at its Steubenville plant.To reachthe Company's docks and wharves its trains must cross the Pennsyl-vania's tracks, an operation which requires the Company's trains torun on the Pennsylvania's tracks, for approximately one-fifth of amile.When this crossing is made a pilot, who is an employee of thePennsylvania Railroad, is in full charge; the Company's men arenot allowed to touch any of the switches. It is necessary, however,for the Company's train crew to know the Pennsylvania's flaggingrules.0. R. C. contends that these factors indicate that the brake-men and conductors on the railroad at the Steubenville plant are notengaged in the production of steel, but are railroad men and, there-fore, constitute an appropriate bargaining unit.0. R. C. also con-tends that, since there is no interchange of the railroad employeesbetween the various plants of the Company, the brakemen and con-ductors employed on the railroad at the Steubenville plant consti-tute a unit distinct from the railroad employees at the other plants.The Company produced no witnesses in its own behalf, but its offi-cers were called as witnesses by the Board and by both unions. Theirtestimony shows that the brakemen and conductors are employeesin the Company's yard transportation unit which is engaged in oper-ating the Steubenville plant yards and rolling stock. It was furtherclearly shown that the Company regards the entire yard transporta-tion system unit as an integral part of the steel production forceand the Steubenville plant as an integral part of the Company's en-tire operations.The Company's officers stated that although themen in the yard transportation unit were referred to as railroad menthey were all, in fact, engaged-in the production of steel to the sameextent as the other employees. The general policies of wages, hours,and working conditions for all the Company's plants are determinedat the central offices inWheeling,West Virginia. Increases anddecreases in pay are given at the same time and apply throughoutall departments in all plants.This was true even before the Com-pany signed its contract with S. W. 0. C. covering all its plants.The average wage paid the brakemen and conductors at the Steuben-ville plant is slightly higher than the general average wage paidthroughout the plant.However, several types of production em-ployees are paid considerably more than brakemen and conductors.The facts concerning the railroad at the Steubenville plant and theemployees engaged in its operation are as follows :The railroad is used chiefly to transport materials from departmentto department within the plant and the trains do not run outside of DECISIONS AND ORDERS109plant property, except for the crossing of the Pennsylvania's tracksas stated above. It is not a common carrier and is not under thejurisdiction of the Interstate Commerce Commission.Cars are de-livered by interstate carriers to the edge of the plant where the Com-pany's men take them over. Similarly, when goods go out of theplant, the loaded cars are taken on the railroad to the edge of theplant property, where they are taken over by interstate carriers. In-bound and outbound shipments of freight constitute only a smallproportion of the work of the yard transportation unit.The management structure of the Steubenville plant is not set upin a manner to make the yard transportation unit a separate divisionof the plant.There is a general manager in charge of the plant.Under him are 12 departments, each with its own superintendent.One of these is superintendent of transportation and labor.Hehas charge not only of those working in the yard transportation unitbut also of the laborers, who handle not only maintenance and con-struction work on the railroad, but also general construction workabout the plant.There is also an assistant superintendent of trans-portation and labor, called the general yardmaster, who supervisesall the engineers, firemen, brakemen, and conductors in the plant.Under him there are yardmasters, who correspond to foremen in theother departments.The work of the employees engaged in operat-ing trains on runs known as stockhouse runs is closely interrelatedwith the work performed in the open-hearth furnace department.Their work is governed by the schedule of the furnaces and the open-hearth foreman exercises virtually exclusive jurisdiction over them.The yard railway system does not handle all the transportationin the plant.Some plant transportation is carried on by trucksunder the supervision of the storeroom department, while other trans-portation work is done by a mechanical conveyor system.When the Company needs additional brakemen, it secures themfrom among its employees.When work is slack in transportation theCompany, rather than furlough the men, places them at other jobsin the plant.Of the 77 conductors and brakemen in the unit claimedto be appropriate, 51 have done other work in the plant either aslaborers in the yard or at regular production jobs.In 1937 the Company entered into a contract with S. W. O. C.covering all the latter's members employed in all steel manufacturingand byproduct coke plants owned by the Company. There is noevidence showing that collective bargaining on the basis of this ex-tensive industrial unit has not been satisfactory.Under the exist-ing contract there is nothing to prevent the employees in the yardtransportation unit at the Steubenville plant from securing repre-sentation through the S. W. O. C. S. W. O. C. has members among 110NATIONAL LABOR RELATIONS BOARDthe conductors and brakemen at the Steubenville plant.While nooccasion has arisen for S. W. O. C. to act for any of its members inthe yard transportation unit at the Steubenville plant, it has handledgrievances for the train crews at the Company's Portsmouth plantand a grievance concerning an individual in the yard transportationunit at its Benwood plant.In July and October 1937, the Company signed contracts grantingexclusive bargaining rights for the Benwood and Wheeling Connect-ing Railway Company, a wholly owned subsidiary connected with theCompany's Benwood, West Virginia, plant and a common carrier.One contract is with the Brotherhood of Railway Trainmen, govern-ing the brakemen and conductors, and the other with the Brother-hood of Locomotive Engineers and Firemen, governing the engineersand firemen. It is significant that neither of these contracts withthe railroad unions covers employees in the yard transportation unitat the Portsmouth plant, who operate the intraplant railroad atthat plant.There is nothing in the record to indicate that O. R. C.has organized the yard transportation units of the Company's otherplants.In other steel companies whose plants and methods of operationare similar to those of the Company in this proceeding, it appearsthat in most instances brakemen and conductors engaged in operat-ing intraplant railroads have been included within and governedby a general contract similar to the one which S. W. O. C. has withthe Company.-On the record in this case we are of- the opinion that a unit com-posed solely of brakemen and conductors working at. the Steuben-ville plant of the Company is not appropriate for the purposes ofcollective bargaining.'IV. THE QUESTION CONCERNING REPRESENTATIONSince, as stated in Section III, we are unable to find an appropriateunit within the scope of that alleged in the petition filed in this case,we find that no question has been raised concerning the representa-tion of employees of the Company in an appropriate bargaining unit.Upon the basis of the above findings of fact and'upon the entirerecord in the case, the Board makes the following :?Cf.Matter of Swift and CompanyandPacking House Workers Union,Local No. 563,4 N. L. R.B.779; Matter of American Woolen Company,Nat'l and Providence MillsandIndependent Textile Union of Olneyville,5 N. L.R. B. 144;Matter of Standard Oil Com-pany of CaliforniaandOilWorkers International Union,Local 299, 5 N. L. R. B. 750;Matter of American Steel & Wire CompanyandSteel and Wire Workers ProtectiveAssocia-tion,5 N. L. R. B. 871;Matter of Columbia Broadcasting System, Inc.andAmericanRadioTelegraphists Association,6 N. L. R.B. 166;Matter of Wisconsin Power and LightCompanyandUnited Electrical,Radio and Machine Workers of America, Local No. 1134,6 N. L. R.B. 320. DECISIONS AND ORDERSCONCLUSION OF LAW -111No question concerning the representation of employees of Wheel-ing Steel Corporation, Steubenville, Ohio, in a unit which is appro-priate for the purposes of collective bargaininghas arisen,withinthe meaning of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusionof law, the National Labor Relations Board hereby dismisses the peti-tion for investigation and certification filed by Order of RailwayConductors of America.